Citation Nr: 1218437	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 7, 2008, and a rating in excess of 50 percent from April 7, 2008, through December 28, 2010, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 29, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

These matters are before Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision entered by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, denying the Veteran's claim for increase for PTSD received by the RO in August 2005.  By further RO action in August 2009, the rating assigned for PTSD was increased from 30 percent to 50 percent, effective from April 7, 2008.  By rating action in March 2012, the rating assigned for PTSD was increased from 50 percent to 100 percent (the highest schedular rating available), effective December 29, 2010.  On the basis of the August 2009 and March 2012 actions, the Board has styled the issue now before it as involving the Veteran's entitlement to a rating in excess of 30 percent for PTSD prior to April 7, 2008, and in excess of 50 percent from April 7, 2008, through December 28, 2010. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2010.  A transcript of that proceeding is of record.  

In the context of the instant appeal, and through his April 2010 testimony, the Veteran has reasonably raised the issue of TDIU entitlement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was adjudicated by the agency of original jurisdiction in a March 2012 Supplemental Statement of the Case.  As noted above, in a March 2012 rating decision, the Veteran was granted a 100 percent rating for PTSD, effective from December 29, 2010.  Therefore, effective December 29, 2010, he is not eligible for a TDIU evaluation.  See Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the Board has recharacterized the TDIU issue on appeal as stated on the preceding page. 

This case was before the Board in November 2011 when it was remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  For the period prior to April 7, 2008, the evidence demonstrates the Veteran's PTSD was manifested by symptoms including occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety, suspiciousness, and mild memory loss.  Symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory ; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships, were not shown.  

2.  For the period from April 7, 2008, through December 28, 2010, the evidence demonstrates that the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; impairment of short-term memory; and difficulty in establishing and maintaining effective work and social relationships.  Symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships, were not shown.  

3.  For the period prior to February 17, 2010, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background.  

4.  For the period from February 17, 2010, to December 28, 2010, although the Veteran met the threshold requirements for a TDIU on a schedular basis, his service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to April 7, 2008, and a rating in excess of 50 percent from April 7, 2008, through December 28, 2010, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  For the period prior to December 29, 2010, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record reflects that the Veteran was provided all required notice in letters mailed in August 2005, June 2008 and December 2010.  Although complete notice was not provided after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  He did not identify any pertinent, outstanding treatment records.  The Veteran has undergone several VA examinations, most recently in December 2010.  The Veteran testified at a travel Board hearing in March 2010.  Evidentiary development is complete.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Increased Rating for PTSD

A.  Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Mental Disorders, total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale 

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100 - 91  Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities.  No symptoms. 

90 - 81  Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

80 - 71  If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

70 - 61  Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

60 - 51  Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

50 - 41  Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31  Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Prior to April 7, 2008

Service connection for PTSD was granted by rating action in September 2002.  An initial 30 percent disability evaluation was assigned.  The Veteran was notified of the decision in September 2002; however, he did not appeal and it became final in September 2003. 

VA outpatient treatment records dated from August 2004 to August 2005 note that the Veteran was seen with complaints of depression, short attention span, forgetfulness, hyper-alertness and hypervigilance.  He stated that he had flashbacks from time to time.  He denied suicidal ideation.  He was well groomed and his affect was appropriate.  His wife reported that he had nightmares.

A claim for increased rating was received in August 2005.

A September 2005 VA examination report notes the Veteran's complaints of flashbacks once a day, depression, anger, anxiety, hypervigilance, exaggerated startle response and nightmares three or four times per week.  He stated that he had a few close friends but preferred to be by himself and tended to isolate.  He was, however, involved with his family and had been married to his wife for 19 years.  He had no arrests, problems with substance abuse, or suicide attempts.  He enjoyed working in his yard, taking long walks, watching television and cooking.  On examination, the Veteran was well groomed and oriented to person, place and time.  His mood was euthymic; his affect had full range and was appropriate.  There was no impairment of thought process or ability to communicate.  Speech was normal.  The Veteran denied suicidal and homicidal ideation.  He reported some problems with short-term memory.  In particular, he reported forgetting where he left his keys and glasses, but indicated that he was eventually able to locate these objects.  He had no difficulties with long-term memory.  There were no obsessive or ritualistic behaviors or panic attacks.  The Veteran complained of some anxiety but denied depression.  Sleep was mildly impaired.  The Veteran reported that he lost his job in 2004 when his company was sold; he had not looked for a job since that time.  GAF score was 65, indicating some mild difficulties.  

A September 2005 private psychiatric evaluation notes that the Veteran appeared very anxious and reported crying spells.  He reported problems with rage and anger.  He also reported hearing the voice of a buddy who was deceased.  On examination, insight, judgment, speech and thought processes were normal.  Short-term, remote and immediate memory appeared intact.  Mood was depressed.  The Veteran reported some problems with anger in his marriage, but also noted that he had been married to the same woman for 19 years.  He reported that he had worked for the same company for 30 years, until the company was sold in 2004 and he lost his job due to restructuring.  He denied any history of legal problems or substance abuse.  GAF score was 40.

The Veteran's wife and siblings submitted statements that were received by the RO in September 2005.  They reported witnessing the Veteran's hypervigilance, crying spells, irritability and periods of violence.  They also stated that the Veteran experienced flashbacks.  

VA outpatient treatment records dated from February 2007 through March 2008 note that the Veteran's thought process was logical and his mood was euthymic or anxious.  He complained of flashbacks and nightmares, but there was no evidence of delusions or hallucinations.  The Veteran was well groomed.  He had no suicidal or homicidal thoughts.

For the period of the appeal prior to April 7, 2008, the Veteran's PTSD has been rated 30 percent.  The medical evidence for this period shows that the Veteran's service-connected PTSD has been manifested by no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, chronic sleep impairment and memory loss.  Symptoms warranting a 50 percent rating - flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to 

complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships - were not shown.  While the Veteran reported some memory impairment on VA examination in September 2005, this was characterized by the examiner as mild and only affected short-term memory (temporarily misplacing keys and glasses).  Moreover, the memory problems noted did not interfere with the Veteran's ability to attend to the activities of daily living.  At no time during the period at issue did the evidence show that the Veteran has exhibited abnormal speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  The Veteran maintained good relationships with his wife and family, and reported having a few friends.  Consequently, the assignment of a 50 percent rating (or higher) for this period is not warranted under 38 C.F.R. § 4.130. 

GAF scores of 40 and 65 were listed on VA and private examination reports dated during the period at issue.  However, the medical evidence of record does not reflect that the Veteran exhibited the symptoms identified in the DSM-IV as major (GAF scores ranging from 31 to 40) for the period at issue (neglecting his family) or had some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant).  Rather, his symptoms more closely correspond to GAF scores ranging from 61 to 70, reflecting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The GAF scores ranging from 61 to 70, reflecting mild to moderate symptomatology and functional impairment, are generally consistent with the objective findings and a 30 percent rating. 

For all the foregoing reasons, the Veteran's claim for a schedular rating in excess of 30 percent for PTSD for the period prior to April 7, 2008 must be denied.  See Hart, supra.


April 7, 2008, through December 28, 2010

The Veteran underwent a VA examination on April 7, 2008.  He reported on going symptoms of re-experiencing traumatic events and continuous intrusive thoughts.  He also reported having nightmares regarding combat events and symptoms of avoidance.  The Veteran reported frequent periods of depression and despondency particularly when thinking about his deceased friend.  He indicated that he had a markedly diminished interest in participation in activities.  In particular, he had virtually no social relationships or friends.  On examination, the Veteran was pleasant and cooperative.  There was no impairment of thought process or communication.  There was no delusions or hallucinations detected.  Eye contact was poor.  The Veteran denied suicidal and homicidal thoughts.  His hygiene appeared to be good, and he was oriented to person, place and time.  There was no memory loss or impairment.  The examiner stated that the Veteran had attention and concentration difficulties.  No obsessive or ritualistic behavior was noted.  Speech patterns were normal.  There was no evidence of panic attacks.  There were no impulse control difficulties.  GAF score was 55.  

VA outpatient treatment records for the period at issue note the Veteran's ongoing treatment for PTSD, including in group therapy.  During these sessions, the Veteran was noted to be well groomed and mentally oriented.  His mood was euthymic, anxious, or normal; his affect was appropriate.  In May 2008, December 2008 and February 2010 he denied suicidal ideation.  In February 2010 he reported that his anxiety was under control and his sleep had improved.  

For the period from April 7, 2008, through December 28, 2010, the Veteran's PTSD has been rated 50 percent.  The evidence for this period shows occasional flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the evidence shows that the Veteran's mood was at times depressed, his depression did not affect his ability to function independently, appropriately and effectively.  The Veteran was living with his wife.  The evidence does not show: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships as is required for the next higher (70 percent) rating.  

On VA examination in 2008 a GAF score of 55 was reported.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and are not consistent with a rating in excess of 50 percent.

For all the foregoing reasons, the Veteran's claim for a scheduler rating in excess of 50 percent for PTSD for the period from April 7, 2008, through December 28, 2010, must be denied.  See Hart, supra.

Extra-schedular

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.

III.  TDIU

A.  Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese, supra.  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany, supra, citing Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to February 17, 2010

For the period prior to February 17, 2010, the Veteran had five service-connected disabilities, including PTSD, none of which was rated as more than 50 percent disabling.  The combined disability rating for the service-connected disabilities for this period was no more than 60 percent.  Accordingly, the Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) for the period prior to February 17, 2010.  

As noted in the medical evidence of record, the Veteran lost his job of 30 years in 2004 and did not actively seek a new job thereafter.  See September 2005 VA examination report and September 2005 private examination report.  In a September 2009 statement, the Veteran reported that he had all good performance reviews at work, but felt as though he had been terminated because he told his employer that he was taking medication for PTSD.

The medical evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities for the period prior to February 17, 2010.  The September 2005 VA examiner noted that the Veteran enjoyed several hobbies such as working in his yard, taking long walks, watching television and cooking.  The April 2008 VA examiner reported a GAF score indicative of only moderate difficulty in occupational functioning.  While it is clear that the Veteran's PTSD affected him in an occupational setting prior to February 17, 2010, the record does not support a finding that his service-connected PTSD precluded him from maintaining substantial and gainful employment during that period.  The Board finds no indication in the record that his other service-connected disabilities (tinnitus, hearing loss disability, residuals of malaria and a neck scar from a shell fragment wound) had any effect on his ability to maintain employment during the period at issue.  In light of the foregoing, the Board finds that the Veteran did not meet the requirements for a TDIU on an extra-schedular basis prior to February 17, 2010.  

February 17, 2010, through December 28, 2010

For the period at issue, the Veteran's service-connected disabilities (PTSD, rated 50 percent disabling; hearing loss disability, rated 20 percent disabling; scar due to a shell fragment wound of the neck, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and residuals of malaria, rated 0 percent disabling) were rated 70 percent combined.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a) for this period.  To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain substantially gainful employment.  The preponderance of the evidence is against such a finding for the period from February 17, 2010, through December 28, 2010.

The Veteran has asserted that he was unable to work due to his service-connected disabilities, especially his PTSD, for this period, but the weight of the medical evidence does not show that the service-connected conditions were of such unusual disabling nature as to preclude the Veteran from all types of substantial employment consistent with his education and occupational background.  See Van Hoose, supra.  Here, the Veteran testified in March 2010 that he was able to drive on a weekly basis to medical appointments 28 miles from his home.  He also testified that he worked on a little farm that he owned (to include taking care of cattle), and checked on his elderly mother on a daily basis.  The medical evidence for the period shows that the Veteran was doing well emotionally, had good coping skills; his thought processes were logical.  See VA outpatient treatment records dated in February 2010.  The evidence may show that the Veteran's service-connected disabilities prevented him from returning to his previous job as a production supervisor, but does not show that these disabilities preclude more solitary forms of gainful employment.  Based on the evidence in the record, the Board cannot conclude that the Veteran was unable to work due to his service-connected disabilities for the period from February 17, 2010, through December 28, 2010. 

The Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to a rating in excess of 30 percent prior to April 7, 2008, and a rating in excess of 50 percent from April 7, 2008, through December 28, 2010, for PTSD is denied.

Entitlement to a TDIU prior to December 29, 2010, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


